Case 2:21-cv-02022-DOC-KES Document 17 Filed 03/17/21 Page 1 of 5 Page ID #:609




   1 KENDALL BRILL & KELLY LLP
     Alan Jay Weil (63153)
   2  ajweil@kbkfirm.com
     Shauna E. Woods (300339)
   3  swoods@kbkfirm.com
     10100 Santa Monica Blvd., Suite 1725
   4 Los Angeles, California 90067
     Telephone: 310.556.2700
   5 Facsimile: 310.556.2705
   6 FINNEGAN, HENDERSON, FARABOW,
      GARRETT & DUNNER, LLP
   7 Mark Sommers (pro hac vice forthcoming)
     mark.sommers@finnegan.com
   8 Patrick Rodgers (pro hac vice forthcoming)
     patrick.rodgers@finnegan.com
   9 901 New York Avenue, NW,
     Washington, DC 20001-4413
  10 Telephone: (202) 408-4064
     Facsimile: (202) 408-4400
  11 Morgan E. Smith (SBN 293503)
     morgan.smith@finnegan.com
  12 3300 Hillview Avenue
     Palo Alto, CA 94304
  13 Telephone: (650) 849-6600
     Facsimile: (650) 849-6666
  14
     Attorneys for Specially Appearing
  15 Defendant Le-Vel Brands, LLC
  16                          UNITED STATES DISTRICT COURT
  17                        CENTRAL DISTRICT OF CALIFORNIA
  18                                  SOUTHERN DIVISION
  19 THRIVE NATURAL CARE, INC.,                      Case No. 2:21-CV-02022-DOC-KES
  20                 Plaintiff,                      REPLY IN SUPPORT OF EX
                                                     PARTE APPLICATION FOR
  21            v.                                   ORDER TAKING OFF-CALENDAR
                                                     PLAINTIFF’S MOTION FOR
  22 LE-VEL BRANDS, LLC,                             PRELIMINARY INJUNCTION OR
                                                     ALTERNATIVELY CONTINUING
  23                 Defendant.                      THE MOTION TO A DATE AFTER
                                                     HEARING ON DEFENDANT’S
  24                                                 MOTIONS TO DISMISS FOR
                                                     LACK OF PERSONAL
  25                                                 JURISDICTION AND IMPROPER
                                                     VENUE
  26
                                                     Judge: Hon. David O. Carter
  27                                                 Crtrm.: 9D
                                                     Action Filed:   March 4, 2021
  28                                                 Trial Date:   TBD

       603288582.1                                                Case No. 2:21-CV-02022-DOC-KES
             REPLY ISO EX PARTE APPLICATION TO TAKE OFF-CALENDAR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 17 Filed 03/17/21 Page 2 of 5 Page ID #:610




   1                 REPLY IN SUPPORT OF E X PARTE APPLICATION
   2            1.    Plaintiff offered no workable compromise.
   3            Plaintiff’s assertion that it offered a workable compromise is belied by the
   4 facts. Plaintiff admits it has known of Le-Vel’s alleged infringing sales since at least
   5 October 2020. Yet it waited five months (if not more) to file its complaint and a
   6 preliminary injunction motion and then set the motion for hearing as early as
   7 possible. Such delay belies any claim of irreparable harm. Playboy Enters. v.
   8 Netscape Communs. Corp., 55 F. Supp. 2d 1070, 1080, 1090 (C.D. Cal. 1999)
   9 (finding that five-month delay in filing motion for preliminary injunction
  10 demonstrated lack of any irreparable harm). Le-Vel requested what it is entitled to
  11 under the rules—the minimum time given to all defendants for Rule 12(b) motions
  12 to be prepared and decided—and to obtain limited discovery to oppose Plaintiff’s
  13 Motion if Le-Vel’s motions were denied.
  14            Plaintiff refused. It offered only a one-week continuance of the hearing,
  15 knowing Le-Vel could not possibly prepare and notice Rule 12(b) motions for
  16 hearing and both obtain the necessary discovery and include it in an opposition to
  17 Plaintiff’s Motion on that schedule.
  18            Plaintiff also did everything it could to make sure Le-Vel would not get the
  19 minimum time to which it is entitled under the Federal Rules. First, it strung out the
  20 meet and confer process for almost a week. Second, it conditioned a one-week
  21 extension on Le-Vel providing discovery on shortened time (discovery which
  22 Plaintiff apparently did not need prior to filing its Motion), which would sabotage
  23 Le-Vel’s time to prepare its opposition and its two Rule 12 motions. Moreover,
  24 Plaintiff could not have believed it needed discovery from Le-Vel, since it must
  25 have concluded it already had sufficient bases to file its Motion absent such
  26 discovery. Thus, Plaintiff must have known that its offer of a one-week continuance,
  27 preconditioned on documents from Le-Vel, was unreasonable and unnecessary, and
  28 would make it extraordinarily difficult, if not impossible for Le-Vel to properly

       603288582.1                                1               Case No. 2:21-CV-02022-DOC-KES
             REPLY ISO EX PARTE APPLICATION TO TAKE OFF-CALENDAR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 17 Filed 03/17/21 Page 3 of 5 Page ID #:611




   1 defend itself.
   2            Third, during the meet and confer process, Plaintiff’s counsel represented in
   3 writing that if Le-Vel provided a declaration with numbers demonstrating that
   4 Le-Vel had an inadequate presence for venue in the Central District, “then [Plaintiff]
   5 would be unable to oppose the [venue] motion.” In other words, that Plaintiff would
   6 dismiss and refile in a proper district if Le-Vel provided the declaration or at least
   7 agree to take its motion off calendar. However, after Le-Vel provided that
   8 declaration, Plaintiff’s counsel gamed the meet and confer process by using the
   9 declaration in opposition to the ex parte application.1
  10            In short, Plaintiff offered no compromise at all. It made one offer of a
  11 conditional, one-week continuance of the hearing date and nothing more, all while
  12 pretending to meet and confer in good faith.
  13            2.    Plaintiff improperly attempts to transform the ex parte application --
  14 which seeks nothing more than a necessary postponement of Plaintiff’s Motion --
  15 into Le-Vel’s jurisdiction and venue motions before they are filed.
  16            Having no arguments on the merits of Le-Vel’s reasonable ex parte request,
  17 Plaintiff’s opposition is devoted primarily to arguing that Le-Vel cannot prevail on
  18 either a Rule 12(b) personal jurisdiction or venue motion. But those arguments must
  19 await Le-Vel’s motions, which are not due under the rules until March 30 at the
  20 earliest. Plaintiff’s opposition thus attempts to mislead the Court into adjudicating
  21 the merit of motions that have not yet been filed. Le-Vel believes that if given a fair
  22 opportunity—at least the minimum time to respond to the complaint—it can
  23 demonstrate the merit of its intended motions. That fair opportunity requires the
  24
  25   1
       In his Declaration, Plaintiff’s counsel claims that Le-Vel “served” discovery at the
  26 beginning of the meet-and-confer process. Dkt. 14-3, McArthur Decl. at ¶ 3. Not
     so. Le-Vel sent drafts of its proposed discovery requests as part of its initial meet-
  27 and-confer about expedited discovery, which occurred the day before Le-Vel raised
  28 the issues of jurisdiction and venue.

       603288582.1                                2               Case No. 2:21-CV-02022-DOC-KES
             REPLY ISO EX PARTE APPLICATION TO TAKE OFF-CALENDAR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 17 Filed 03/17/21 Page 4 of 5 Page ID #:612




   1 same number of days given to any defendant upon service of a complaint. Le-Vel’s
   2 ex parte application seeks nothing more than fair play and due process—the right to
   3 make Rule 12(b) motions that may be case-dispositive in this Court. Plaintiff cannot
   4 deprive Le-Vel of that right.
   5            3.    Le-Vel’s motions are not hypothetical.
   6            Plaintiff asserts that Le-Vel’s motions are only hypothetical since they have
   7 not yet been filed. That assertion is frivolous. The earliest deadline to file those
   8 motions has not arrived. Plaintiff gave no advance notice that it would sue Le-Vel in
   9 the Central District as opposed to in Le-Vel’s principal place of business in Texas.
  10 Only when Plaintiff sued here did Le-Vel have reason to retain counsel to defend it
  11 and explore personal jurisdiction and venue defenses. Surely Le-Vel is entitled to at
  12 least 21 days to file those motions if Plaintiff waited at least five months to file its
  13 motion.
  14            4.    Plaintiff relies on cases that do not reflect current Ninth Circuit and
  15 Supreme Court precedent on personal jurisdiction or venue
  16            Not only does Plaintiff improperly argue the merits of Le-Vel’s as-yet-filed
  17 jurisdiction and venue motions, in doing so, ignores Supreme Court and Ninth
  18 Circuit precedent. After the Supreme Court’s decision in Walden v. Fiore, the Ninth
  19 Circuit no longer “impermissibly allow[ed] a plaintiff’s contacts with the defendant
  20 and forum to drive the jurisdictional analysis.” See Axiom Foods, Inc. v. Acerchem
  21 Int’l, Inc., 874 F.3d 1064, 1070 (9th Cir. 2017) (“The Court made clear that we must
  22 look to the defendant's ‘own contacts’ with the forum, not to the defendant's
  23 knowledge of a plaintiff’s connections to a forum”) (quoting Walden v. Fiore, 571
  24 U.S. 277, 289 (2014)). Further, a “highly interactive” website is “insufficient to
  25 show a prima face case of specific personal jurisdiction.” ThermoLife Int’l, Ltd.
  26 Liab. Co. v. NetNutri.com Ltd. Liab. Co., 813 Fed. App’x 316, 318 (9th Cir. 2020).
  27 See also AMA Multimedia, LLC v. Wanat, 970 F.3d 1201 (9th Cir. 2020) (holding
  28 that geo-located advertisements did not satisfy the “purposeful direction” test for

       603288582.1                                3               Case No. 2:21-CV-02022-DOC-KES
             REPLY ISO EX PARTE APPLICATION TO TAKE OFF-CALENDAR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 17 Filed 03/17/21 Page 5 of 5 Page ID #:613




   1 specific jurisdiction). Le-Vel plans to address these and other reasons for dismissal
   2 or transfer in its motions, the proper vehicle for such arguments on the merits.
   3            Le-Vel respectfully requests that the Court grant the ex parte application.
   4
   5 DATED: March 17, 2021                    KENDALL BRILL & KELLY LLP
   6
                                              By:         /s/ Alan Jay Weil
   7                                                Alan Jay Weil
   8                                                Attorneys for Specially Appearing
                                                    Defendant Le-Vel Brands, LLC
   9
                                               FINNEGAN, HENDERSON,
  10                                           FARABOW, GARRETT & DUNNER, LLP
                                              Mark Sommers (pro hac vice forthcoming)
  11                                          Morgan E. Smith (SBN 293503)
                                              Patrick J. Rodgers (pro hac vice forthcoming)
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       603288582.1                                4               Case No. 2:21-CV-02022-DOC-KES
             REPLY ISO EX PARTE APPLICATION TO TAKE OFF-CALENDAR PRELIMINARY INJUNCTION
